FILED
                             NOT FOR PUBLICATION                              JAN 20 2010

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 ZIAD A. HUSEIN,                                   No. 06-72577

               Petitioner,                         Agency No. A079-606-807

   v.
                                                   MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Ziad A. Husein, a native of Palestine and citizen of Jordan, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NED/Research
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1 (1992), and we deny the

petition for review.

       Even if Husein’s asylum application was timely, substantial evidence

supports the IJ’s finding that the threats Husein received from Muslim

fundamentalists did not establish past persecution or a well-founded fear of future

persecution on account of a protected ground. See Sangha v. INS, 103 F.3d 1482,

1486 (9th Cir. 1997) (persecutors’ actions must be motivated by imputed political

opinion). Accordingly, his asylum claim fails.

       Because Husein failed to demonstrate eligibility for asylum, it follows that

he did not satisfy the more stringent standard for withholding of removal. See

Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).

       Substantial evidence also supports the IJ’s denial of CAT relief because

Husein failed to establish it was more likely than not he would be tortured if he

returned to Jordan. See Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006).

       PETITION FOR REVIEW DENIED.




NED/Research                              2                                    06-72577